department of the treasury internal_revenue_service commerce street ms dal dallas tx tax_exempt_and_government_entities_division date date form release number release number legend org - organization name xx - date address - address tax period s ended taxpayer_identification_number person to contact id number contact numbers phone fax dear in a determination_letter dated august 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on april 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of ihis letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations s elizabeth street independence mo date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested org address dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with letter 3610-r catalog number 59432g the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to calkifawe need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g form 886-a rev date report of examination name of taxpayer org tax identification_number ein year period ended december 20xx schedule number or exhibit per return per exam december 20xx legend org - organization name state co-1 through co-7 - fdn-1 - bin - ein xx - date city - city state - founder cert-1 through cert-8 - through 8‘ cert through companies issue s whether org org continues to qualify for exemption under sec_501 of the internal_revenue_code facts exempt under the laws of the state of 20xx org was orginally called co-1 the organization was founded by fdn-1 the organization mission is an independent scientific and professional association representing forensic examiners worldwide actively promote the dessemination of forensic information and the continued advancement of forensic examination and consultation across the many professional fields of membership the date the internal_revenue_service recognized exemption under sec_501 is date according to the org website org offer several forensic certification programs cert-1 cert- cert-3 cert-4 cert-5 cert-6 cert-7 and cert-8 these programs are ran by the for- profit related_organization founded by fdn-1 the for-profit corporation developed the test administered it and fees are collected and recongized by the for-profit corporation org is a membership_organization org has no employees the organization board consists of founder fdn-1 his daughter and a third person when contacting the organization the caller would reach a compar called co-2 co-2 was started by the fdn-1 to manage org fdn-1 also created several other tor-profit related entities co-3 co-4 co-5 co-6 and co-7 org does not directly involved itself with its operations and activities but instead co-2 mange all of org operations and activities directed by fdn-1 co-2 publishes org quarterly magazine coordinate the cpe offering collect membership fees manage the membership listing updates org websites manage the finances of org and be a point_of_contact for org org ceded controls of its operations to co-2 org memberships relies heavily on the certification programs ran by the for-profit corporation according to the website anyone that wishes to be certified must be a member of org they are not allow to take this exam without becoming a member and paying the membership dues the reality is no all persons becomes members of org if the person pass the certification examination their payment towards ‘membership dues is recognized by the related for-profit corporation they are considered as a member of the related for-profit corporation any future payments of membership dues would be recognized by the related for-profit corporation org would get members who have department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page ofs form 886-a rev date name of taxpayer org nee report of examination tax identification_number ein year period ended december 20xx schedule number or exhibit failed the examination and recognized their dues as income by doing so the for-profit corporation robs org of the best and brightest members per the contract agreement between org and co-2 co-2 would provides the following services to org e e e e e e maintenance of membership database including updates on address phone fax e-mail interest section and dues payment history monthly invoices for org members commencing days in advance of member anniversary date mailing of new member packets within weeks of receipt of dues maintain staffing levels necessary to answer incoming calls supply a chief association officer and other appropriate staff to ensure all membership processing runs efficiently maintain appropriate bank accounts in the city area provide financial reports suitable for audit provide updates to the org website membership recruitment campaigns outbound marketing work with the org executive director and appropriate educational committee to develop the educational program for the annual meetings coordinate all educational program logistics including budget for the annual meetings work with the org executive director and the appropriate education committee to deternine additional educational programs for the membership work with the org executive director and the appropriate education committee to develop curricultims for courses as well as certification and advance courses develop an education catalogue for org members coordinate the application process for accrediation in various discipline market org educational offerings develop budget for all educational offerings org shall pay to co-2 dollar_figure per paid members new or renewing the contract was signed by fdn-1 for both organization in the year ending 20xx org had a total of dollar_figure in revenues and paid the management fees of dollar_figure in 20xxk org had and paid dollar_figure in professional fees and in 20xx org had dollar_figure in revenues and paid dollar_figure in management fees the funds of of g is control by the president with no oversight there were a loan made to fdn-1 from the organization with a balance of dollar_figure at the end of year 20xx the board_of org consists of the president his dayghter and another person no minutes were available all decision is made by the president org members are not involved in the operation of the organization law form 886-a i-1994 catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer org rev date me report of examination tax identification_number ein year period ended december 20xx sec_501 provides the following definition business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 - provides in part that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league lowry hospital association v commissioner of internal revenue 66_tc_850 - the court held that large unsecured loans made to a nursing home owned by the organization’s founder and a_trust for his children constituted inurement church by mail inc v united_states of american civ a no 87-0754-lfo - the court found that even if actual payment of manifestly excessive_compensation were not inurement because the complex accounting makes precise tracing difficult without the services of an irs special_agent there would be inurement because the control exercised by the controlling parties over the related entities creates a ‘potential for abuse ’ bubbling well church of universal love inc v commissioner - the court held that domination of an organization by a few members alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon petitioner’s organization operation and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws 71_tc_1067 - held that a nonprofit organization could not qualify for tax exempt status because it was part of a franchise system controlled by a for profit corporations and thus was operated for private and commercial purposes the for profit corporation exert considerable control_over the nonprofit organization’s activities the organization’s only function was crtrayed as presenting to the public for fee ideas that are owned by for-profit corporation with materials and trainers that are supplied and controlled by the for profit corporations 440_us_472 - the u s supreme court upheld the validity of the tax regulations pertaining to business_leagues which mandate that exempt business_leagues direct their activities to improvement of the business conditions of one or more lines of business the association of a particular brand name of muffler dealers does not qualify for form 886-a catalog number 20810w page 30f5 _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org report of examination schedule number or exhibit tax identification_number ein year period ended december 20xx exemption because the association is not engaged in the improvement of business conditions of a whole line_of_business governments position in accordance with the above-cited provisions of the code and regulations under sec_501 sec_1 c and the court cases listed above org is not considered to be the type of an organization for which an exemption from tax was intended the following is list of issues anyone of them would disqualify org from exemption memberships support - sec_1 c -1 - provides in part that an association of persons having some common business_interest the purpose of which is to promote such common interest org does not have voting membership org board is a self- perpetuating board and the general membership does not have the power to elect board members the members of org are not involved in the operations and activities of the organization at a meaningful level without voting members and members involvement org does not have membership within the meaning of sec_501 unsecured loan made to founder of the organization - sec_501 - states no part of the nei earnings_of which inures to the benefit of any private_shareholder_or_individual the organization made an unsecured loan to the founder of the organization lowry hospital association v commissioner of internal revenue held that such loan is inurement thus a private benefit to the founder arm’s-length transaction - the service is unable to determine if the contract between org and were in the best interest of org in the audit year over of org gross revenues dollar_figure per member were paid to in 20xx the ratio was over there were no analysis or competitive bids to see if this were a fair amount there is no explanation of how they derived the dollar_figure per member bubbling well church of universal love inc v commissioner calls for open and candid disclosure of all facts bearing upon petitioner’s organization operation and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws org fails to provide enough details of the transactions to disprove any private benefit jeopardizing their claim for exemption relationship with founder’s for profit entities - receives _ substantial compensation members who pass certification automatically becomes members of the founder for profit corporation and their dues are recognized by the for profit corporation even though the website stated that they are members of org test fees is recognized by the for profit corporation fdn-1 signed contracts for both org and there is no oversight of an independent board church by mail inc v united_states of american the court found there would be inurement because the control exercised by the controlling parties over the related entities creates a ‘potential for abuse ’ form 886-a catalog number 20810w page 40f5 publish no irs gov department of the treasury-internal revenue service form 886-a rey date report of examination schedule number or exhibit name of taxpayer org tax identification_number ein year period ended december 20xx operational relationship with for profit entities - manage every aspect of org publishing accounting and members org ability to remove itself from handles all of the organization cpe is severely impaired org is dependent on for its operation est of hawaii v commissioner - held that a nonprofit organization could not qualify for tax exempt status controlled by a for profit corporations improvement of business conditions of a whole line_of_business -org members are persons that failed to pass the certification test if the person passes the exam later they would become members of founders’ for-profit related_entity such a setup would cause a drain org of the brightest and best members improvements of business conditions would be unlikely and ‘ any improvements would benefit the for profit entity at the expense of the rest of the forensic industry national muffler dealers association inc v united_states - the court held that association does not qualify for exemption because the association is not engaged in the improvement of business conditions of a whole line_of_business conclusion the government concludes that the exceptional organizations does not meet the requirements to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective j anuary 20xx form 886-a i-1994 department of the treasury-internal revenue service page sof5 _ publish no irs gov catalog number 20810w
